     Case 4:19-cv-01106 Document 42 Filed on 09/03/19 in TXSD Page 1 of 1




                      UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION



Patrick Henry Murphy                     §
                                         §
versus                                   §            Case Number: 4:19−cv−01106
                                         §
Bryan Collier, et al.                    §

                           Notice of Reassignment

      Pursuant to Special Order No. 2019−3, this case is reassigned to the docket of
United States District Judge George C Hanks, Jr. Deadlines in scheduling orders
remain in effect, and all court settings are vacated


Date: September 3, 2019
                                                             David J. Bradley, Clerk
